Case 1:20-cv-22162-JEM Document 12 Entered on FLSD Docket 07/22/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     Case No. 1:20-cv-22162-JEM

  JULIO LEE HERNANDEZ,

         Plaintiﬀ,

  vs.

  GALENOS MEDICAL CENTER CORP.,
  and MARIA C. ELOY,

        Defendants.
  ___________________________________/

                       JOINT PLANNING AND SCHEDULING REPORT

         Pursuant to Fed. R. Civ. P. 26(f), Local Rule 16.1(b)(2) the undersigned counsels for

  Plaintiﬀ Julio Lee Hernandez, (“Hernadez”), Galenos Medical Center Corp. (“Galenos”) and

  Maria C. Eloy (“Eloy”) this Joint Planning and Scheduling Report as follows:

         A.      Likelihood of Settlement: At this point, the parties view settlement as unlikely.

  Discovery is needed so the parties can have a better idea of each sides’ evidence and the strengths

  of their claims and defenses.

         B.      Likelihood of appearance in the action of additional parties: Defendant believes

  he may join an additional Defendant and move to dismiss another but does not anticipate needing

  more time than that stipulated. Defendant will try to stipulate to party substitution with counsel for

  Plaintiﬀ.

         C.      Proposed limits on time: \e parties propose the following schedule:
   Date                       Event
   November 2, 2020           Deadline to join additional parties and amend claims.
   November 28, 2020          Plaintiff to disclose Expert(s) and Expert Reports on Affirmative
                              Claims.



                                  Joint Planning and Scheduling Report.                               1
Case 1:20-cv-22162-JEM Document 12 Entered on FLSD Docket 07/22/2020 Page 2 of 4



   December 15, 2020           Exchange List of Fact Witnesses intended to be called at trial (to be
                               timely supplemented).
   December 26, 2020           Defendants to disclose Expert(s) and Expert Reports.
   December 14, 2020           Complete Fact Discovery.
   February 22, 2021           Complete Expert Discovery.
   March 1, 2021               File Dispositive Motions.
   March 12, 2021              File Daubert Motions.
   March 15, 2021              Mediation completed.
   April 15, 2021              File Motions in Limine and all other pretrial motions.
   May 5, 2021                 File Responses to Dispositive Motions.
   May 16, 2021                Exchange Exhibits.
   June 3, 2021                Serve Deposition Designations.
   June 10, 2021               Serve Deposition Cross Designations.
   June 17, 2021               Serve Deposition Re-Direct Designations.
   July 2, 2021                Joint Pretrial Stipulation.
   July 1, 2021                Witness and Exhibit Lists.
   July 8, 2021                Joint Summary of Respective Motions in Limine filed.
   July 15, 2021               Final Proposed Jury Instructions, Witness Synopses, Proposed Voir
                               Dire Questions, and Deposition Designations.
   July 22, 2021               Calendar Call – Final Pre-trial conference.
   July 29, 2021               3-day Jury Trial.

         D.        Proposals for simpliﬁcation of issues: At this point the parties believe this is not

  a complex case that can be completed within the timeframes proposed supra.

         E.        Necessity of amendments to the pleadings: Plaintiﬀ may timely amend his

  pleading as authorized by the applicable rules and will seek leave of Court should he need to amend

  after the applicable deadlines.

         F.        Possibility of obtaining admissions of fact and of documents, electronically

  stored information (“ESI”), or things which will avoid unnecessary proof, stipulations

  regarding authenticity of documents, ESI or things, and the need for advance rulings from

  the Court on admissibility of evidence: \e parties will formulate a Discovery plan that

  minimizes the need for Court involvement.




                                  Joint Planning and Scheduling Report.                                2
Case 1:20-cv-22162-JEM Document 12 Entered on FLSD Docket 07/22/2020 Page 3 of 4



          G.      Suggestions for avoidance of unnecessary proof and of cumulative evidence:

  \e parties will work diligently to avoid cumulative evidence and to streamline discovery

  information.

          H.      Suggestions on the advisability of referring matters to a Magistrate Judge or

  Master: \e parties agree to have the Magistrate Judge rule on all Discovery disputes and on

  motions for attorney’s fees and costs.

          I.      Preliminary estimate of the time required for trial: \e parties agree that trial in

  this matter could take approximately three (3) days.

          J.      Requested date or dates for conferences before trial, a ﬁnal pretrial

  conference, and trial: (1) Final pretrial conference: July 22, 2021; (2) Trial: July 29, 2021.

          K.      Any issues about:

                  (i)     Disclosure, discovery, or preservation of electronically stored

  information, including the form or forms in which it should be produced: \e parties will

  work diligently to resolve any issues regarding disclosure, discovery or preservation without the

  need for court intervention. More speciﬁcally, the parties agree to use the framework of this

  Court’s ESI Checklist and when a ﬁnal agreement is reached, submit it to the Court.

                  (ii)    Claims of privilege or of protection as trial-preparation materials,

  including – if the parties agree on a procedure to assert those claims after production –

  whether to ask the court to include their agreement in an order under Federal Rule of

  Evidence 502: \e parties will work diligently to resolve any issues regarding claims of privilege.

                  (iii)   When the parties have agreed to use the ESI Checklist available on the

  Court’s website (www. ﬂsd.usgourts.gov): \e parties will use the ESI Checklist from this

  Court’s website or a checklist that is substantially similar to it.




                                 Joint Planning and Scheduling Report.                             3
Case 1:20-cv-22162-JEM Document 12 Entered on FLSD Docket 07/22/2020 Page 4 of 4




  Dated: July 22, 2020

                                          SERVICE LIST

   Galenos Medical Center Corp and,               Julio Lee Hernandez
   Maria C. Eloy.

   Eduardo A. Maura                              Zandro E. Palma
   Florida Bar No. 91303                         Florida Bar No. 24031
   Luis F. Quesada                               `e Law Oﬃces of Zandro E. Palma, P.A.
   Florida Bar No. 1010305                       9100 S. Dadeland Blvd, Suite 1500
   Ayala Law P.A.                                Miami, FL 33156
   1390 Brickell Avenue, 335                     Phone: 305-446-1500
   Miami, FL 33131                               Facsimile: 305-446-1502
   Phone: 305-570-2208                           zep@thepalmalawgroup.com
   Facsimile: 305-503-7206
   eayala@ayalalawpa.com


   Richard Tuschman, Esq.
   Florida Bar No. 907480
   Richard D. Tuschman, P.A.
   8551 W. Sunrise Blvd. Ste. 303.
   Plantation, FL 33322
   Phone: 754-551-5630
   rtuschman@gtemploymentlawyers.com



                                                       By: /s/Eduardo A. Maura
                                                               Eduardo A. Maura




                               Joint Planning and Scheduling Report.                     4
